1

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT

8                         EASTERN DISTRICT OF CALIFORNIA

9

10       DAVID COLTRIN,                    No.   2:19-cv-00483-JAM-DMC
11                   Plaintiff,
12           v.                            ORDER GRANTING DEFENDANT’S
                                           MOTION TO DISMISS
13       JAMES B. NUTTER & COMPANY,
14                   Defendant.
15

16           This matter is before the Court on Defendant James B. Nutter

17   & Company’s (“Nutter”) Motion to Dismiss.       Mot., ECF No. 7.

18   Plaintiff David Coltrin (“Coltrin”) filed an opposition, Opp’n,

19   ECF No. 10, to which Nutter replied, Reply, ECF No. 11.       After

20   considering the parties’ briefing and relevant legal authority,

21   the Court GRANTS Nutter’s Motion to Dismiss.1

22                                I.   BACKGROUND

23           On May 9, 2008, Coltrin entered into a reverse mortgage with

24   Nutter, wherein he received a $456,000.00 loan secured by the

25   real property located at 27 Nash Lane, Oroville, California 95966

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for May 7, 2019.
                                      1
1    (“the Property”).     Compl., Ex. A, ECF No. 1-2, pp. 20–30.    As a

2    reverse mortgage, the loan provided Coltrin with a cash advance

3    based on the value of his residence and did not require payments

4    of the loan’s principle or interest until the entire loan became

5    due and payable on February 1, 2094.     Id.    Coltrin was

6    responsible for paying property charges for the property,

7    including governmental and municipal charges, taxes, and

8    insurance premiums.     Id. at 20–21.   If Coltrin failed to pay

9    these charges, Nutter would pay whatever is necessary to protect

10   the value of the Property, but Coltrin’s failure to perform his

11   obligations could result in acceleration of the debt and

12   foreclosure of the Property.     Id. at 21–22, 25.

13         Coltrin failed to perform his obligations and Nutter

14   eventually sought foreclosure.     See Compl.   On March 28, 2018,

15   Quality Loan Service Corporation recorded a Notice of Default on

16   the Property with the Butte County Recorder’s Office because

17   Coltrin owed $54,852.34.    Compl., Ex. B, ECF No. 1-2, pp. 32–35.

18   The Notice of Default issued because Coltrin failed to maintain

19   hazard insurance on the Property and failed to pay property taxes

20   prior to the delinquency date, in violation of the mortgage’s
21   terms.   Id. at 33.    Quality Loan Service Corporation recorded a

22   Notice of Trustee’s Sale, scheduled for December 19, 2018, with

23   the Butte County Recorder’s Office on November 6, 2018.       Compl.,

24   Ex. C, ECF No. 1-2, pp. 37–38.     On December 20, 2018, Nutter sent

25   Coltrin a letter acknowledging the company had received

26   correspondence from him.     Compl., ECF No. D, ECF No. 1-2, p. 40.
27   ///

28   ///
                                        2
1                               II.   OPINION

2           A.   Requests for Judicial Notice

3           Nutter requests the Court take judicial notice of 13

4    exhibits related to Coltrin’s bankruptcy filings and a state

5    agency report regarding the California Residential Mortgage

6    Lending Act.    RJN, ECF No. 7-4, pp. 2–93.   Coltrin does not

7    acknowledge Nutter’s request for judicial notice in his

8    opposition.

9           “Although, as a general rule, a district court may not

10   consider materials not originally included in the pleadings in

11   deciding a Rule 12 motion . . . it ‘may take judicial notice of

12   matters of public record’ and consider them without converting a

13   Rule 12 motion into one for summary judgment.”    United States v.

14   14.02 Acres of Land, 547 F.3d 943, 955 (9th Cir. 2008) (quoting

15   Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001)).

16   To take judicial notice of a fact, the fact must be either

17   “generally known within the trial court’s territorial

18   jurisdiction” or able to be “accurately and readily determined

19   from sources whose accuracy cannot reasonably be questioned.”

20   Fed. R. Evid. 201.    While courts may take judicial notice of
21   matters of public record, they may not take judicial notice of

22   “disputed facts stated in public records.”    See Lee, 250 F.3d at

23   690.

24          Therefore, the Court takes judicial notice of the existence

25   of bankruptcy court dockets and filings (Exhibits 1–12), but not

26   the veracity of any disputed facts recited therein.     See id.
27   The Court will also take judicial notice of the 2017 annual

28   report from the California Department of Business Oversight on
                                        3
1    the Operation of Lenders and Servicers (Exhibit 13). See, e.g.,

2    Davis v. Nationstar Mortg., LLC, No. 216CV2599KJMCKDPS, 2016 WL

3    7178466, at *5 (E.D. Cal. Dec. 9, 2016), report and

4    recommendation adopted, No. 216CV2599KJMCKDPS, 2017 WL 2022261

5    (E.D. Cal. May 12, 2017) (“The court finds that judicial notice

6    of the documents from the . . . California Department of

7    Business Oversight is proper as these documents are public

8    records containing facts capable of accurate and ready

9    determination by a source whose accuracy cannot be

10   questioned.”).

11       B.    Nutter’s Motion to Dismiss

12             1.     Claims I–IV: Violations of the Homeowners Bill of

13                    Rights, California Civil Code § 2920, et seq.

14       Four of Coltrin’s six claims arise out of the Homeowner

15   Bill of Rights (“HBOR”), California Civil Code § 2920, et seq.

16   These claims allege that Nutter failed to assign a single point

17   of contact, in violation of Cal. Civ. Code § 2923.7 (first

18   claim); failed to provide Coltrin with foreclosure alternatives,

19   in violation of Cal. Civ. Code § 2924.9 (second claim); failed

20   to rescind the foreclosure after Coltrin filed a loan
21   modification application before the sale date, in violation of

22   Cal. Civ. Code § 2924.11 (third claim); and engaged in dual

23   tracking, in violation of Cal. Civ. Code § 2924.18 (fourth

24   claim).   Coltrin has voluntary dismissed his fourth claim under

25   Cal. Civ. Code § 2924.18.   Opp’n at 2.

26                    a.   Cal. Civ. Code § 2923.7
27       Coltrin’s first claim alleges that Nutter violated

28   California Civil Code section 2923.7 by failing to assign him a
                                       4
1    single point of contact during the foreclosure process.       Section

2    2923.7(a) provides that “[w]hen a borrower requests a

3    foreclosure prevention alternative, the mortgage servicer shall

4    promptly establish a single point of contact and provide to the

5    borrower one or more direct means of communication with the

6    single point of contact.”   Cal. Civ. Code § 2923.7(a).       The

7    section does not apply to “a depository institution chartered

8    under state or federal law . . . that, during its immediately

9    preceding annual reporting period, as established with its

10   primary regulator, foreclosed on 175 or fewer residential real

11   properties, containing no more than four dwelling units, that

12   are located in California.”   Cal. Civ. Code § 2923.7(g)(1).

13         Nutter argues that it is not subject to liability under the

14   “large servicer” provisions of the HBOR because it foreclosed on

15   fewer than 175 residential properties during the prior reporting

16   period.   Def.’s Mem., ECF No. 7-3, pp. 6–8.     Coltrin does not

17   allege that Nutter foreclosed on 175 or more residential

18   properties in his Complaint and does not does not respond to

19   this argument in his opposition.       Furthermore, Coltrin has not

20   provided any arguments that could cure the deficiencies in this
21   claim, given Nutter is not listed on the list of servicers who

22   foreclosed on 175 or more homes.       See RJN, Ex. 13.   Accordingly,

23   since Coltrin has not disputed the fact that Nutter is a small

24   servicer to which section 2923.7 does not apply, this claim is

25   dismissed with prejudice.   See, e.g., Alvarado v. 360 Mortg.

26   Grp., LLC, No. 17-CV-04655 NC, 2017 WL 4647752, at *3 (N.D. Cal.
27   Oct. 16, 2017).

28   ///
                                        5
1                     b.     Cal. Civ. Code § 2924.9

2        Coltrin’s second claim alleges that Nutter violated

3    California Civil Code section 2924.9 by failing to provide him

4    with foreclosure alternatives.      Section 2924.9 states that

5    “[u]nless a borrower has previously exhausted the first lien

6    loan modification process offered by, or through, his or her

7    mortgage servicer . . . a mortgage servicer that offers one or

8    more foreclosure prevention alternatives shall send a written

9    communication to the borrower that includes” three required

10   provisions.     Cal. Civ. Code § 2924.9(a)(1–3).   The section’s

11   requirements do not apply to entities described in section

12   2924.18(b).     Cal. Civ. Code § 2924.9(b).

13       Section 2924.18 “appl[ies] only to a depository institution

14   chartered under state or federal law . . . that, during its

15   immediately preceding annual reporting period, as established

16   with its primary regulator, foreclosed on 175 or fewer

17   residential real properties, containing no more than four

18   dwelling units, that are located in California.”      Cal. Civ. Code

19   § 2924.18(b).    As stated above, the undisputed facts are that

20   Nutter foreclosed on fewer than 175 residential properties in
21   California in the preceding annual reporting period.      Thus, as

22   Nutter would be an entity described in section 2924.18(b), the

23   foreclosure alternative requirements of section 2924.9(a) do not

24   apply to Nutter.      This claim is dismissed with prejudice.

25                    c.     Cal. Civ. Code § 2924.11

26       Coltrin’s third claim alleges that Nutter violated
27   California Civil Code section 2924.11 by failing to rescind the

28   foreclosure after Coltrin filed a loan modification application
                                         6
1    before the sale date.    Coltrin notes in his opposition that the

2    California Legislature amended California Civil Code § 2924.11

3    effective January 1, 2019.    He now argues his claim now arises

4    out of California Civil Code section 2923.6.    Opp’n Mem., ECF

5    No. 10, p. 6.

6        The relevant statutory provision states “[i]f a borrower

7    submits a complete application for a first lien loan

8    modification . . . a mortgage servicer . . . shall not record a

9    notice of default or notice of sale, or conduct a trustee’s

10   sale, while the complete first lien loan modification

11   application is pending.”     Cal. Civ. Code § 2923.6(c).   Mortgage

12   servicers are not obligated to evaluate multiple applications

13   “unless there has been a material change in the borrower’s

14   financial circumstances since the date of the borrower’s

15   previous application and that change is documented by the

16   borrower and submitted to the mortgage servicer.”     Cal. Civ.

17   Code § 2923.6(g).

18       Like California Civil Code section 2924.9, sections 2923.6

19   and 2924.11 both contain provisions that limit the sections’

20   application to large servicers not covered by section 2924.18.
21   See Cal. Civ. Code § 2923.6(i) (“Subdivisions (c) to (h),

22   inclusive, shall not apply to entities described in subdivision

23   (b) of Section 2924.18.”); Cal. Civ. Code § 2924.9(b) (“This

24   section shall not apply to entities described in subdivision (b)

25   of Section 2924.18.”); Cal. Civ. Code § 2924.11(i) (“This

26   section shall not apply to entities described in subdivision (b)
27   of Section 2924.18.”).   As detailed above, Nutter falls within

28   the small servicer description of section 2924.18(b).      Since
                                        7
1    neither section 2923.6 nor section 2924.11 apply to Nutter, this

2    claim is dismissed with prejudice.

3               2.    Claim V: Negligence

4        Coltrin’s fifth claim alleges that Nutter acted negligently

5    in handling Coltrin’s loan modification application.    Compl. at

6    6–10.   Nutter argues that it owes Coltrin no duty of care and

7    that Coltrin did not suffer any damages as a result of Nutter’s

8    conduct.   Def.’s Mem. at 10–12.

9        The elements of a negligence claim in California are: (1) a

10   legal duty to use due care; (2) a breach of that legal duty; and

11   (3) the breach as the proximate or legal cause of a resulting

12   injury.    Lueras v. BAC Home Loans Servicing, LP, 221 Cal. App.

13   4th 49, 62 (Ct. App. 2013).    “Whether a duty of care exists is a

14   question of law to be determined on a case-by-case basis.”     Id.

15   Courts balance six factors to determine whether a financial

16   institution owes a duty of care to a borrower-client:

17       [1] the extent to which the transaction was intended to
         affect the plaintiff, [2] the foreseeability of harm to
18       him, [3] the degree of certainty that the plaintiff
         suffered injury, [4] the closeness of the connection
19       between the defendant’s conduct and the injury
         suffered, [5] the moral blame attached to the
20       defendant’s conduct, and [6] the policy of preventing
         future harm.
21

22   Nymark v. Heart Fed. Sav. & Loan Assn., 231 Cal. App. 3d 1089,

23   1098 (Ct. App. 1991) (quoting Biakanja v. Irving, 49 Cal. 2d

24   647, 650 (1958)).    While lenders have no duty to offer or

25   approve loan modification applications, Lueras, 221 Cal. App.

26   4th at 68, a duty may arise where a servicer agrees to consider
27   a borrower’s loan modification application and mishandles it,

28   Alvarez v. BAC Home Loans Servicing, L.P., 228 Cal. App. 4th
                                        8
1    941, 948 (Ct. App. 2014).

2        The California Supreme Court has not addressed what common

3    law duties a loan servicer owes a borrower with respect to

4    submission of a loan modification application.     The Ninth

5    Circuit, however has limited the reach of Alvarez.

6    Anderson v. Deutsche Bank Nat. Tr. Co. Americas, 649 F. App’x

7    550, 552 (9th Cir. 2016) (unpublished).     The Ninth Circuit’s

8    decision in Anderson, considered for its persuasive value, see

9    Fed. R. App. P. 32.1, held that lenders do not owe borrowers a

10   duty of care to process a loan modification application within a

11   particular timeframe.    649 F. App’x at 552.   While Coltrin bases

12   his negligence claim on different conduct, Anderson’s reasoning

13   is equally compelling.   See, e.g., Saldana v. Wells Fargo Bank,

14   N.A., 367 F. Supp. 3d 1063, 1071–72 (N.D. Cal. 2019) (dismissing

15   negligence claim premised on bank’s alleged failure to provide

16   adequate information and providing unjustified explanations).

17       This case presents a different factual pattern than that

18   seen in most other foreclosure cases.     The parties contracted

19   for a reverse mortgage wherein the lender (Nutter) paid the

20   borrower (Coltrin) $456,000 in cash, rather than a typical
21   mortgage where the borrower pays monthly payments to the lender.

22   The default was caused by Coltrin’s failure to pay government

23   taxes and insurance, rather than a failure to pay monthly

24   mortgage payments.   The alleged harm suffered by Coltrin for

25   issues related to the loan modification process is not

26   “primarily attributable” to Nutter.     Rather, the requested
27   modification was necessary due to Coltrin’s failure to pay his

28   property taxes and insurance after he received $456,000 from
                                       9
1    Nutter.    See Anderson, 649 F. App'x at 552 (“Rather, when, as

2    here, ‘the modification was necessary due to the borrower’s

3    inability to repay the loan, the borrower’s harm, suffered from

4    denial of a loan modification, [is] not ... closely connected to

5    the lender’s conduct.’ ” (quoting Lueras, 221 Cal. App. 4th at

6    67)).     Nutter did not place Coltrin in the position of needing a

7    loan modification, and thus no moral blame attaches to Nutter’s

8    conduct.    See id.

9         Coltrin has not shouldered his burden of establishing that

10   Nutter owed him a duty of care with respect to the loan

11   modification of his reverse mortgage.     Because the terms of the

12   reverse mortgage and Coltrin’s violation of those terms are

13   undisputed, the Court denies leave to amend on this claim

14   because the pleading could not possibly be cured by the

15   allegation of other facts.     This claim is dismissed with

16   prejudice.

17               3.    Claim VI: Unfair Business Practices, Violation of

18                     Cal. Bus. & Prof. Code § 17200, et seq.

19        Coltrin’s sixth claim alleges Nutter violated California

20   Business and Professions Code section 17200 et seq. (“the UCL”),
21   prohibiting unfair business practices.     Compl. at 10–12.   Nutter

22   contends that Coltrin lacks standing and has not alleged

23   unlawful, unfair, or fraudulent conduct by Nutter.     Def.’s Mem.

24   at 13–15.

25        The UCL’s definition of “unfair competition” includes “any

26   unlawful, unfair or fraudulent business act or practice and
27   unfair, deceptive, untrue or misleading advertising” and other

28   acts prohibited under specified sections of the Business and
                                        10
1    Professions Code.   Cal. Bus. & Prof. Code § 17200.   “A plaintiff

2    alleging unfair business practices under these statutes must

3    state with reasonable particularity the facts supporting the

4    statutory elements of the violation.”    Khoury v. Maly’s of

5    California, Inc., 14 Cal. App. 4th 612, 619 (Ct. App. 1993).

6        Even assuming that Coltrin lost money or property as a

7    result of Nutter’s conduct, he has failed to state a UCL claim.

8    Nutter’s alleged conduct is not “unlawful” because Coltrin has

9    failed to demonstrate that the conduct was in violation of any

10   other law.   See Khan v. CitiMortgage, Inc., 975 F. Supp. 2d 1127,

11   1145 (E.D. Cal. 2013).    The Court has dismissed all other claims

12   in this case.

13       Similarly, the alleged conduct does not qualify as “unfair”

14   because it does not “offend[] an established public policy” and

15   is not “immoral, unethical, oppressive, unscrupulous or

16   substantially injurious to consumers,” under the facts Coltrin

17   alleged.   Id. (quoting Podolsky v. First Healthcare Corp., 50

18   Cal. App. 4th 632, 647 (Ct. App. 1996)).    Viewing the Complaint

19   in the light most favorable to Coltrin and accepting all his

20   factual allegations as true, Nutter’s foreclosure on the Property
21   after Coltrin accepted $456,000 and then failed to pay his

22   property taxes and insurance could not be considered to be

23   unfair.

24       Finally, Nutter’s alleged conduct is not “fraudulent”

25   because there is no evidence of “deception to some members of the

26   public, or harm to the public interest.”    Id. (quoting Watson
27   Labs., Inc. v. Rhone-Poulenc Rorer, Inc., 178 F. Supp. 2d 1099,

28   1121 (C.D. Cal. 2001)).   Coltrin’s Complaint offers conclusory
                                       11
1    statements about alleged deception and misleading conduct.         At no

2    point does he offer any supporting facts, stated with reasonable

3    particularity, in support of his perfunctory, boilerplate

4    allegations.

5           Coltrin’s complaint lacks reasonable particularity of facts

6    to support a UCL claim.     What the Complaint alleges is

7    insufficient to establish that Nutter engaged in unfair business

8    practices under the UCL.     Coltrin has not proposed any proposed

9    amendment capable of curing the deficiencies of his Complaint.

10   The Court dismisses Coltin’s UCL claim with prejudice.

11          C.   Sanctions

12          The Court issued its Order re Filing Requirements (“Order”)

13   on March 18, 2019.      ECF No. 4-2.    The Order limits memoranda in

14   support of and in opposition to motions to dismiss to fifteen

15   pages and reply memoranda in support of motions to dismiss to

16   five pages.    Id. at 1.    The Order also states that an attorney

17   who exceeds the page limits must pay monetary sanctions of $50.00

18   per page and that the Court will not consider any arguments made

19   past the page limit.     Coltrin’s 22-page opposition memorandum

20   exceeds the page limit by seven pages.        The Court has not
21   considered any arguments made after page fifteen of the

22   opposition brief.

23          The Order also requires parties meet and confer prior to the

24   filing of motions.      Id. at 2.   Nutter’s counsel details his

25   attempts to satisfy the meet and confer requirement, which were

26   met with silence by Coltrin’s counsel.       Gouzoules Decl., ECF No.
27   7-2.    The Court ordered Coltrin’s counsel to submit a declaration

28   explaining his failure to respond to efforts to meet and confer.
                                            12
1    Minute Order, ECF No. 9.     Coltrin’s counsel failed to acknowledge

2    or comply with this order.    Accordingly, the Court sanctions

3    Coltrin’s counsel an additional $500.00 for failing to comply

4    with the meet and confer requirement.

5                               III.   ORDER

6        For the reasons set forth above, the Court GRANTS

7    Defendants’ Motion to Dismiss.     The Clerk of Court is directed to

8    close the case.

9        Additionally, the Court ORDERS Coltrin’s counsel to pay

10   $350.00 in sanctions for exceeding the Court’s page limits and

11   $500.00 in sanctions for failing to comply with the Court’s meet

12   and confer requirement, for a total of $850.00 in sanctions.

13   Sanctions shall be paid to the Clerk of the Court within five (5)

14   days of the date of this Order.

15       IT IS SO ORDERED.

16   Dated:   May 20, 2019

17

18

19

20
21

22

23

24

25

26
27

28
                                        13
